Title: From John Adams to Timothy Pickering, 20 October 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir.
Quincy Oct 20th 1798

There are many things which deserve to be maturely considered before the meeting of congress. I shall mention two or three at present, concerning which I pray you to take as early measures as possible to obtain the advice of the heads of departments. One of them is, whether it will be expedient for the president to recommend to the consideration of congress a declaration of war against France. This question supposes that France shall not have declared war against America the United States. Otherwise I suppose there will be no room for a question. Another inquiry is whether any further proposals of negotiation can be made with safety; & whether there will be any use or advantage in Europe or America, by uniting minds more in our favor, by any such measure. In a message to both houses of congress, on the day last, the president expressed his opinion of the impropriety of sending any ministers to France, without assurances that they shall be received. In this opinion he perseveres. But the question is, whether in the speech, the president may not say, that in order to keep open the channels of negotiation, it his intention, to nominate a minister to the French republick, who may be ready to embark for France, as soon as he or the president shall receive from the directory, satisfactory assurances, that he shall be received and entitled to all the prerogatives and priviliges of the general law of nations, & that a minister of equal rank & powers shall be appointed and commissioned to treat with him. If any measure of this kind should be thought admissible, who shall be the man? Patrick Henry? Judge Patterson? Mr. Senator Ross? Mr Senator Stockton? I mention these, because while they are staunch Americans, they have not been marked as obnoxious to the French. Or shall we fix upon a  war without regard No public speeches have been printed of theirs which have been pointed against the French. Or shall we fix upon a war without regard to this, as Bayard of Deleware, Harper, Sitgreaves &c or shall we fix upon one in Europe, as King, Smith, or Murray?
 Another thing I wish to be considered is whether it will not be necessary to lay before congress, all the papers sent from Mr. Gerry by Mr. Humphreys & if it will, I pray you to have copies of them made for both houses.
I have the honor to be Sir your / most obedient

John Adams